Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.775 Filed 02/02/21 Page 1 of 45




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 SHANNON M. BLICK,                                Case No. 19-12127

       Plaintiff,                                 Stephanie Dawkins Davis
 v.                                               United States District Judge

 ANN ARBOR PUBLIC SCHOOL                          Anthony P. Patti
 DISTRICT, ANN ARBOR BOARD                        United States Magistrate Judge
 OF EDUCATION, SHONTA A.
 LANGFORD, individually and in her
 official capacity, DAWN LINDEN,
 individually and in her official
 capacity, DAVID A. COMSA,
 individually and in his official capacity,
 JEANICE KERR SMITH, individually
 and in her official capacity, TANEIA
 GILES, individually and in her official
 capacity, and MIKE MADISON,
 individually and in his official capacity,

      Defendants.
 _______________________________/

 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
  DEFENDANTS’ MOTION TO DISMISS (ECF No. 16) AND DENYING
     PLAINTIFF’S MOTIONS TO SUPPLEMENT (ECF No. 25, 29)

I.    INTRODUCTION

      Plaintiff, Shannon Blick, is an elementary school principal who was placed

on administrative leave pending an investigation into alleged improper payments to

a school janitor. She brings several constitutional claims against Defendants—Ann

Arbor Public School District (“AAPSD”), the Ann Arbor Board of Education

                                              1
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.776 Filed 02/02/21 Page 2 of 45




(“AABOE”), Shonta A. Langford, Dawn Linden, David A. Comsa, Jeanice Kerr

Smith, Taneia Giles, and Mike Madison. (ECF No. 14). Under 42 U.S.C. § 1983,

she claims racial discrimination under the Fourteenth Amendment (Count I);

violations of her rights to free speech (Count II), free petition (Count III), and free

association (Count IV) under the First and Fourteenth Amendments; and violation

of her due process rights under the Fourteenth Amendment (Count V). She also

claims racial discrimination under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e et seq., (Count VI) and under Michigan’s Elliot Larsen Civil

Rights Act, Mich. Comp. Laws § 37.2101 et seq (“ELCRA”) (Count VII). And

she alleges a civil conspiracy in violation of her First, Thirteenth, and Fourteenth

Amendment rights (Count VIII).

      Blick filed an Amended Complaint on October 22, 2019. Before the court is

Defendants’ Motion to Dismiss that complaint. (ECF No. 16). Blick filed a

response (ECF No. 21), and Defendants filed a reply (ECF No. 22). On April 22,

2020, the court issued a notice to the parties that a hearing on the instant motion

was scheduled for June 9, 2020. (ECF No. 24). Two days before the hearing, at

10:54 p.m., Blick filed a motion seeking to supplement her response to the Motion

to Dismiss. (ECF No. 25). In response, Defendants filed a motion to strike. (ECF

No. 26). The court held the hearing on the Motion to Dismiss as scheduled on

June 9, 2020 and took both the subject motion and Blick’s Motion to Supplement

                                           2
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.777 Filed 02/02/21 Page 3 of 45




under advisement. On September 9, 2020, Blick filed a Second Motion for

Supplementation of the Record, (ECF No. 29), and Defendants filed a response.

(ECF No. 30). The court finds that no hearing is necessary for the Second Motion

and will decide it on the papers. For the reasons set forth below, the court

GRANTS IN PART AND DENIES IN PART Defendants’ Motion to Dismiss

(ECF No. 16) and DENIES Blick’s motions to supplement (ECF No. 25, 29).

II.   FACTUAL BACKGROUND

      Shannon Blick, a white woman, was hired as the Principal of Lawton

Elementary School, a part of the AAPSD, on September 16, 2013. (ECF No. 14,

PageID.92). Throughout her six years of employment with AAPSD and AABOE

leading up to this lawsuit, Blick maintained an exemplary employment record. (Id.

at ¶ 26). As Lawton’s principal, she “was consistently rated Highly Effective,” (Id.

at ¶ 34), and “had a spotless and pristine employment record with AAPSD,

including the complete absence of any warnings, disciplines, suspensions,

complaints, write-ups, grievances, charges or negative employment actions of any

type,” (Id. at ¶ 35). Nonetheless, she was placed involuntarily on paid

administrative leave in 2019, a move which she contends was racially motivated.

She was also prohibited from discussing matters relating to her leave with others.

      Beginning in 2018, Blick’s assistant principal was Defendant Taneia Giles.

Sometime during that year, Defendant Dawn Linden, the Executive Director of

                                          3
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.778 Filed 02/02/21 Page 4 of 45




Elementary Education for AAPSD, contacted Blick to inform her that her assistant

principal, Dante Watson, an African American, was being promoted to Principal of

Haisley Elementary and that Giles, who is also African American, would be taking

Watson’s place. (Id. at ¶ 36). Before her assignment at Lawton, Giles served as

vice principal at King Elementary, which is also in the AAPSD. (Id. at ¶ 37).

According to Blick, Linden stated that it was a priority of the AAPSD and AABOE

to hire and retain more minority leaders. (Id. at ¶ 39). She asserts that this is only

one of many examples of discrimination against non-minority administrators. For

example, as to the hiring of Giles, she alleges that AAPSD and AABOE bypassed

their standard procedure of conducting rounds of interviews involving parents,

teachers, Lawton’s principal, and the community before hiring Giles because Giles

had reported racism at King, and they feared losing a minority administrator. (Id.

at ¶ 40). She also alleges that Defendants subject Caucasians and non-minority

administrators to hostility and harassment, accelerate the promotions of minority

administrators at the expense of Caucasians and non-minorities, discipline

Caucasians and non-minorities harsher, and refuse to educate, investigate, and take

remedial action for “reverse discrimination.” (Id. at ¶ 33).

      As previously noted, even with her positive performance record, Blick was

placed on paid administrative leave from her position as principal. It happened on

April 26, 2019, when Blick met with Defendants Linden and Shonta Langford, the

                                           4
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.779 Filed 02/02/21 Page 5 of 45




Executive Director of Human Resources and Employee Relations for AAPSD. (Id.

¶ 53). At the meeting, she was placed involuntarily on paid administrative leave

due to an incident involving a Lawton custodian. The custodian allegedly “stole

$25,000 over 4 years,” and Blick, as principal during the period of the theft, was

possibly responsible. (Id. at ¶ 54). Langford gave Blick a letter which stated in

pertinent part:

      [Y]ou are being placed on an administrative paid leave of absence
      effective immediately, pending an investigation of allegations of
      potential fraud and misconduct. In the meantime, you are directed not
      to contact any students, parents, or staff regarding this matter.

      Pursuant to MCL 750.552 you are also directed not to enter onto
      District buildings or property, with the exception of matters that
      involve your children (ie. (sic) Transporting to/from school and
      special events) (sic) You will be notified by Human Resources
      regarding a date for your due process hearing as part of the
      investigation.

      It is expected that you fill follow the directives outlined in this letter
      as failure to do so will be treated as insubordination and will lead to
      discipline up to and including termination.


(Id. at ¶ 53; ECF No. 16-2). Afterward, fellow AAPSD principal Defendant Mike

Madison, who is President of the Ann Arbor Administrator’s Association

(“AAAA”), also told Blick that she was prohibited from contacting anyone at

AAPSD “for any reason” while she was on administrative leave. (ECF No. 14, ¶

59). The school district initiated an internal investigation surrounding the



                                           5
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.780 Filed 02/02/21 Page 6 of 45




allegedly stolen money which included what, if any role, Blick may have played in

the matter. (Id. at ¶ 47, 54).

      Once Blick was on leave, Linden sent an email to the “Lawton

Community”—including parents of Lawton students—advising that Blick would

be on a leave of absence and stating that “she asks that you please respect her

privacy.” (Id. at ¶ 62). Blick denies having made any such request for privacy.

(Id. at ¶ 63). Several days after Linden sent the email to the Lawton Community,

she and Langford met with Blick. (Id. at ¶ 66). Linden informed Blick that a

group of Lawton parents intended to speak publicly on Blick’s behalf at a bi-

weekly AABOE Public Meeting scheduled for May 8, 2019. (Id. at ¶ 69). During

the meeting, Linden warned Blick of the potential after-effects of a public airing of

the parents’ anticipated defense and asked Blick to contact one of the parents

believed to be “leading the charge” to request that she not attend the meeting and

that she speak with at least one other parent to convey a similar message. (Id. at ¶

71). Linden also requested that Blick contact fourteen other parents of students to

advise them that speaking on Blick’s behalf would not be helpful. (Id. at ¶ 71–73).

Blick complied, and none of the parents spoke. (Id. ¶ 75–76).

      A little over a month later, on June 18, 2019 and July 24, 201[9]

respectively, MLive/The Ann Arbor News (“MLive) submitted a Freedom of

Information Act (FOIA) request to the AAPSD for records from Blick’s personnel

                                          6
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.781 Filed 02/02/21 Page 7 of 45




file. (Id. at ¶ 94). The records produced pursuant to the FOIA request contained

no information about facts leading to Blick’s paid administrative leave. (Id. at ¶

95). Following its June record requests from MLive, the School District denied a

separate MLive FOIA request for records evidencing the existence of a criminal

investigation on the grounds that doing so might interfere with an ongoing criminal

investigation. (Id. at ¶ 96). But MLive reported separately that, as of June 20,

2019, the Ann Arbor Police Department denied having any record of a theft

investigation at Lawton or law enforcement proceedings regarding Blick. (Id. at ¶

97).

       Blick filed a Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) against “Ann Arbor Public Schools” on July

15, 2019. (Id. at ¶ 110). In her Charge, she asserted that she was “discriminated

against, subjected to disciplinary action and placed on administrative leave” based

on her race. (ECF No. 14-1). The EEOC issued Blick a Right to Sue Letter on

July 24, 2019, which indicated that it was unable to conclude that the information

obtained established violation of the statutes. (ECF No. 14-2).

       Also, on July 24th—and the same day MLive appealed the denial of its

FOIA request about a criminal investigation—the School Board filed a police

report with the Ann Arbor police relating to allegations of theft and/or fraud

involving a janitor at Lawton. (ECF No. 14, ¶ 99). The police department

                                          7
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.782 Filed 02/02/21 Page 8 of 45




confirmed the existence of the report to MLive. (Id. at ¶ 100). According to Blick,

the filing of the police report was a sham and evidence of Defendants’ racial

animus. (Id. at ¶ 27). The day after the police report was confirmed, Blick

requested that the AABOE and AAPSD provide her with a name-clearing hearing.

(Id. at ¶ 102). Though she was initially told that a name-clearing hearing would be

scheduled, (Id. at ¶ 104), none has occurred to date.

      Based on these facts, Blick first alleges that she was discriminated against

because she is Caucasian and that she was treated disparately from similarly

situated African Americans and minority administrators. (Id. at PageID.117–19,

130–33). Second, she alleges that Defendants violated her free speech, free

petition, and free association rights. (Id. at 120–25). She claims that Defendants

actions violated these rights by restricting her from the following activities: “filing

suit in a court of law; attend school board meeting and voice her opinions on

matters of public concern on public property; be free from compulsion to speak a

particular message; speak to anyone connected with AAPSD, and AABOE

including parents, that they would like to; and file and pursue requests for

information touching on matters of public concern from AAPSD and AABOE

under Michigan’s Freedom of Information Act, MCL 15.231 et seq. (“MFOIA”),

without suffering intimidation, threats and acts of humiliation.” (Id. at ¶ 126, 137,

144). Third, she alleges that Defendants violated her due process rights by not

                                           8
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.783 Filed 02/02/21 Page 9 of 45




providing her with a name-clearing hearing. (Id. at PageID.125–30). Fourth, she

alleges that Defendants engaged in a civil conspiracy to violate her constitutional

rights. (Id. at PageID.133–35). And fifth, she alleges Monell municipal liability

claims.

III.   MOTION TO DISMISS

       A.    Legal Standard

       To survive a motion to dismiss under Rule 12(b)(6), a plaintiff must first

comply with Rule 8(a)(2), which requires “‘a short and plain statement of the claim

showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 545 (2007) (quoting Conley v. Gibson, 355 U.S.

41, 47 (1957)). A plaintiff is also obliged “to provide the grounds of his

entitlement to relief,” which “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Ass’n of

Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007)

(quoting Twombly, 550 U.S. at 555 (citations and internal quotation marks

omitted)).

       In Iqbal, the Supreme Court explained that a civil complaint survives a

motion to dismiss only if it “contain[s] sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

                                           9
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.784 Filed 02/02/21 Page 10 of 45




 662, 677 (2009). “A claim has facial plausibility when the plaintiff pleads factual

 content that allows the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.” Id. at 678. And, while a complaint need not

 contain “detailed” factual allegations, its “[f]actual allegations must be enough to

 raise a right to relief above the speculative level on the assumption that all the

 allegations in the complaint are true.” Id. (quoting Twombly, 550 U.S. at 555

 (citation and internal quotation marks omitted)); see also League of United Latin

 Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007) (explaining that the

 factual allegations in a complaint need not be detailed but they “must do more than

 create speculation or suspicion of a legally cognizable cause of action; they must

 show entitlement to relief”).

       As a preliminary matter, the parties here have attached several exhibits to

 their respective briefs. As a general rule, a court cannot consider matters outside

 the four corners of the complaint when ruling on a motion to dismiss under Rule

 12(b)(6). Clark v. Walt Disney Co., 642 F. Supp. 2d 775, 781 (S.D. Ohio 2009).

 Exceptions to this rule, however, do exist. Pursuant to Rule 10(c), copies of

 written instruments attached as exhibits to a pleading are a part of that pleading for

 all purposes; therefore, the court may consider any documents that the plaintiff has

 attached to the complaint. The court may also consider documents that a defendant

 attaches to a motion to dismiss if the documents are referred to in the complaint

                                           10
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.785 Filed 02/02/21 Page 11 of 45




 and are central to the plaintiff’s claims. Weiner v. Klais & Co., Inc., 108 F.3d 86,

 89 (6th Cir. 1997). And the court may consider public records and matters of

 which a court may take judicial notice. See Jackson v. City of Columbus, 194 F.3d

 737, 745 (6th Cir.1999), abrogated on other grounds, Swierkiewicz v. Sorema, 534

 U.S. 506 (2002).

       B.     Section 1983 Personal Capacity Claims, Title VII, and the
              ELCRA

       Blick’s § 1983 claims—Race Discrimination in Violation of the Equal

 Protection Clause (Count I), Freedom of Speech (Count II), Freedom to Petition

 (Count III), Freedom of Association (Count IV), Due Process (Count V)—are

 alleged against the Ann Arbor Public School District, the Ann Arbor Board of

 Education, and individually named Defendants in their official and personal

 capacities. She also alleges claims for racial discrimination under Title VII (Count

 VI) and the ELCRA (Count VII).

       “Section 1983 creates a federal cause of action against state or local officials

 who deprive a person of a federal right while acting under the color of state law.”

 Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6th Cir. 2005) (citing 42

 U.S.C. § 1983). As a preliminary matter, it is important to note that a § 1983

 individual-capacity claim differs from a § 1983 official-capacity claim. Peatross v.

 City of Memphis, 818 F.3d 233, 240 (6th Cir. 2016) (citing Essex v. Cnty. of

 Livingston, 518 F. App’x. 351, 354 (6th Cir. 2013)). An official-capacity claim
                                          11
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.786 Filed 02/02/21 Page 12 of 45




 against a person is essentially a claim against the municipality. Id. Whereas, an

 individual-capacity claim seeks to hold an official personally liable for the wrong

 alleged. See id. “On the merits, to establish personal liability in a § 1983 action, it

 is enough to show that the official, acting under color of state law, caused the

 deprivation of a federal right[.]” Leach v. Shelby Cnty. Sheriff, 891 F.2d 1241,

 1245 (6th Cir. 1989) (internal quotation marks omitted) (quoting Kentucky v.

 Graham, 473 U.S. 159, 166 (1985)). However, “[m]ore is required in an official-

 capacity action . . . . [T]he entity’s ‘policy or custom’ must have played a part in

 the violation of federal law.” Id. As a result, the court will first address Blick’s

 claims against Defendants in their individual capacities, then address her claims

 against the AAPSD, the AABOE (“Municipal Defendants”), and her official-

 capacity claims.

       To bring a successful claim under 42 U.S.C. § 1983 against an official in his

 or her personal capacity, a plaintiff must establish “that (1) a person, (2) acting

 under color of state law, (3) deprived the plaintiff of a federal right.” Berger v.

 City of Mayfield Heights, 265 F.3d 399, 405 (6th Cir. 2001). In brief, Defendants

 argue that Blick’s allegations fail as a matter of law to show that the individually

 named Defendants deprived her of a federal right. As to her First Amendment

 claims, as more fully discussed infra, the court disagrees. However, as to her

 remaining claims, the court agrees with Defendants.

                                           12
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.787 Filed 02/02/21 Page 13 of 45




                1. Race Discrimination under § 1983, Title VII, and the ELCRA

        Counts I (§ 1983), VI (Title VII), 1 and VII (ELCRA) allege that the named

 Defendants subjected Blick to disparate treatment on the basis of race in their

 individual capacities. (ECF No. 14, PageID.117–19, 130–33).

        Defendants argue that these counts should be dismissed because placing an

 employee on paid leave during an investigation is not an adverse employment

 action as a matter of law. (ECF No. 16, PageID.166). In response, Blick argues

 that her Amended Complaint alleges that she was not only placed on paid

 administrative leave but also subjected to multiple other adverse actions, including

 deprivation of her First and Fourteenth Amendment rights and the filing of a false

 police report. (ECF No. 21, PageID.495).

        The Equal Protection Clause prohibits public employers from discriminating

 against their employees on the basis of race. Boger v. Wayne Cnty., 950 F.2d 316

 (6th Cir. 1991). Title VII prohibits employers from discriminating “against any


        1
           Defendants argue that Count VI should be dismissed against the individual Defendants
 and the Ann Arbor Board of Education and its members because Blick failed to exhaust her
 administrative remedies. (ECF No. 16, PageID.161–66). An individual alleging employment
 discrimination in violation of Title VII must first file an administrative charge with the EEOC.
 See 42 U.S.C. § 2000e-5(e)(1). In particular, Defendants claim that Blick’s EEOC charge “does
 not allege any specific acts of race discrimination” and failed to name the Ann Arbor Board and
 individual Defendants. (ECF No. 16, PageID.161–66). But given that the analysis for a Title
 VII claim is the same as the remaining § 1983 and ELCRA claims—and the court is dismissing
 those claims—the court will analyze the Title VII claim on the merits. See Hill v. Nicholson, 383
 F. App’x 503, 508 (6th Cir. 2010) (noting that “exhaustion is not a jurisdictional perquisite” in
 the Title VII context and that a court may decline to address exhaustion and dispose of the claims
 on the merits).

                                                13
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.788 Filed 02/02/21 Page 14 of 45




 individual with respect to his compensation, terms, conditions, or privileges of

 employment, because of such individual’s race . . . .” 42 U.S.C. § 2000e-2(a)(1).

 Similarly, the ELCRA prohibits employers from discriminating “against an

 individual with respect to employment, compensation, or a term, condition, or

 privilege of employment, because of . . . race . . . .” Mich. Comp. Laws §

 37.2202(1)(a).

       The court’s analysis in determining the merit of Blick’s disparate treatment

 claims under Title VII, § 1983, and the ELCRA is the same. Gardner v. Wayne

 Cnty., 520 F. Supp. 2d 858, 863 (E.D. Mich. 2007). “The elements of a cause of

 action of reverse race discrimination under Elliot–Larsen and Title VII are also the

 elements required to establish a reverse race discrimination claim under Section

 1983.” Nelson v. City of Flint, 136 F. Supp. 2d 703, 713 (E.D. Mich. 2001) (citing

 Gutzwiller v. Fenik, 860 F.2d 1317, 1325 (6th Cir. 1988)); see also Weberg v.

 Franks, 229 F.3d 514, 522 (6th Cir. 2000) (“Because both Title VII and § 1983

 prohibit discriminatory employment practices by public employers, this court looks

 to Title VII disparate treatment cases for assistance in analyzing race

 discrimination in the public employment context under § 1983.”).

       The plaintiff bears the burden of establishing the prima facie case of race

 discrimination. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).

 “[A] plaintiff may establish discrimination either by introducing direct evidence of

                                          14
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.789 Filed 02/02/21 Page 15 of 45




 discrimination or by proving inferential and circumstantial evidence which would

 support an inference of discrimination.” DiCarlo v. Potter, 358 F.3d 408, 414 (6th

 Cir. 2004). “Direct evidence is that evidence which, if believed, requires the

 conclusion that unlawful discrimination was at least a motivating factor in the

 employer’s actions.” Amini v. Oberlin College, 440 F.3d 350, 359 (6th Cir. 2006).

 “Furthermore, even when the plaintiff introduces some evidence of discriminatory

 animus, the plaintiff bears the burden of demonstrating that the employee suffered

 an adverse employment consequence that was in some part related to the

 employer’s illegal discriminatory animus.” Gardner, 520 F. Supp. 2d at 864

 (citing Graham v. Ford, 604 N.W.2d 713, 717 (Mich. App. 1999)). By contrast, to

 present a prima facie case of race discrimination using indirect evidence under the

 McDonnell Douglas framework, Blick must show that (1) she is a member of a

 protected class, (2) she was subjected to an adverse employment action, (3) she

 was qualified for her position, and (4) she was replaced by a person outside the

 protected class or that a comparable person was treated differently. See Vaughn v.

 Watkins Motor Lines, Inc., 291 F.3d 900, 906 (6th Cir. 2002); Mitchell v. Toledo

 Hosp., 964 F.2d 577, 582 (6th Cir. 1992). Under both approaches, therefore,

 plaintiffs must show they suffered some adverse employment action.

       As a preliminary matter, it is important to note that “a plaintiff who assert[s]

 federal employment-discrimination claims [is] not required to plead facts

                                          15
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.790 Filed 02/02/21 Page 16 of 45




 establishing a prima facie case to state a claim for relief.” Lindsay v. Yates, 498

 F.3d 434, 439 (6th Cir. 2007). At the motion-to-dismiss stage, “it is not

 appropriate to require a plaintiff to plead facts establishing a prima facie case

 because the McDonnell Douglas framework does not apply in every employment

 discrimination case.” Swierkiewicz v. Sorema, 534 U.S. 506, 511 (2002). “[T]he

 precise requirements of a prima facie case can vary depending on the context and

 before discovery has unearthed the relevant facts and evidence, it may be difficult

 to define the appropriate formulation.” Keys v. Humana, Inc., 684 F.3d 605, 609

 (6th Cir. 2012) (citing Swierkiewicz, 534 U.S. at 512). “Significantly, the Supreme

 Court identified the possibility that discovery may produce direct evidence of

 discrimination, rendering the McDonnell Douglas burden-shifting framework

 inapplicable to a plaintiff’s claims.” Id. (citing Swierkiewicz, 534 U.S. at 511–12).

 Nevertheless, a plaintiff must still comply with the “plausibility” standard of

 Twombly and Iqbal. Id. at 610; see, e.g., Young v. CSL Plasma, Inc., No. 15-cv-

 10080, 2016 WL 1259103, at *2–5 (E.D. Mich. 2016) (dismissing the plaintiff’s

 claims for racial discrimination under 42 U.S.C. § 1981, Title VII, and the ELCRA

 because plaintiff could not “establish that he suffered adverse employment actions,

 or that the adverse employment actions were motivated by his race”), affirmed by,

 No. 16-1570, 2017 WL 5157230 (6th Cir. May 26, 2017).




                                           16
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.791 Filed 02/02/21 Page 17 of 45




       Although Blick is not required to establish a prima facie case at this stage,

 she must still allege sufficient factual content to make a claim for relief plausible.

 But she fails to plead sufficient facts to show she suffered an adverse employment

 action, which is required to state a claim for relief in an employment

 discrimination case. See, e.g., Weberg v. Franks, 229 F.3d 514, 522 (6th Cir.

 2000) (“To establish an equal protection claim against a public employer

 under § 1983, the plaintiff must show that the employer made an adverse

 employment decision “with discriminatory intent and purpose.” (internal quotation

 marks omitted) (emphasis added)). An adverse employment action has been

 defined as “a materially adverse change in the terms and conditions of [a

 plaintiff’s] employment.” Spees v. James Marine, Inc., 617 F.3d 380, 391 (6th Cir.

 2010) (quoting White v. Burlington N. & Santa Fe Ry. Co., 364 F.3d 789, 795 (6th

 Cir. 2004) (en banc), aff’d, 548 U.S. 53 (2006)). A “bruised ego” or a “mere

 inconvenience or an alteration of job responsibilities” is not sufficient to constitute

 an adverse employment action. White, 364 F.3d at 797. Adverse employment

 actions are typically marked by a “significant change in employment status,”

 including “hiring, firing, failing to promote, reassignment with significantly

 different responsibilities, or a decision causing a significant change in benefits.”

 Id. at 798 (quoting Burlington Indus. v. Ellerth, 524 U.S. 742, 761 (1998)).




                                           17
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.792 Filed 02/02/21 Page 18 of 45




       The court finds that Blick has not alleged that she suffered an adverse

 employment action. First, as to the removal of her duties, Blick admits that she

 was placed on paid leave. As Defendants correctly point out, (ECF No. 16,

 PageID.166), “a suspension with pay and full benefits pending a timely

 investigation into suspected wrongdoing is not an adverse employment action.”

 White, 364 F.3d at 803; Jackson, 194 F.3d at 752; Peltier v. United States, 388

 F.3d 984, 988 (6th Cir. 2004). Moreover, Blick makes no allegation that she lost

 employment benefits during that time.

       Second, Blick argues, as noted earlier, that Defendants subjected her to

 adverse employment actions by also publishing a letter allegedly containing “false

 and stigmatizing” information about her, infringing on her First Amendment rights

 to free speech and association with members of the Lawton community, and filing

 an “improper” police report. (ECF No. 21, PageID.494–95). The court finds that

 Blick’s arguments pertaining to her constitutional rights, as well as those

 pertaining to the allegedly improper police report, are unpersuasive. Blick cites no

 authority for the proposition that these actions constitute an adverse employment

 action. Nor is the court aware of any. Indeed, the caselaw that she does cite

 merely stands for the proposition that placement on administrative leave, with loss

 of pay, may constitute an adverse action in the context of a retaliation claim. See

 Dhalia v. Rodriquez, 735 F.3d 1060, 1078–79 (9th Cir. 2013) (First Amendment

                                          18
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.793 Filed 02/02/21 Page 19 of 45




 retaliation case); Cepada v. Bd. of Educ., 974 F. Supp. 2d 772, 788–89 (N.D. Md.

 2013) (Title VII and § 1981 retaliation case); Meyer v. State, 426 P.3d 89 (Or. Ct.

 App. 2016) (Title VII retaliation case) (citing Michael v. Caterpillar Fin. Servs.

 Corp., 496 F.3d 584, 596 (6th Cir. 2007)).

        Furthermore, her remaining allegations of various adverse actions do not

 relate to her conduct as an employee but rather as a citizen in the Ann Arbor public

 school system. It is axiomatic, however, that an adverse employment action in the

 context of a discrimination claim must pertain to the terms or conditions of one’s

 employment. See Spees, 617 F.3d at 391.

        Because Blick has failed to show that she suffered an adverse employment

 action, she has failed to state a plausible claim for disparate treatment on the basis

 of race under § 1983, Title VII, and the ELCRA. Accordingly, Count I as to

 Defendants in their individual capacities and Counts VI and VII are DISMISSED.

               2. Free Speech (Count II), Free Petition (Count III), and Free
                  Association (Count IV)

        Blick raises a series of First Amendment claims against Defendants in their

 personal capacities. As to Blick’s free speech claim, Defendants contend that it

 should be dismissed because Blick was restricted from speaking about her

 employment status, a matter of private concern. 2 (ECF No. 16, PageID.174–77).


        2
          Defendants also argue that Blick “fails to allege discrimination based on race with
 respect to any free speech right.” (ECF No. 16, PageID.174). But the court agrees with Blick
                                               19
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.794 Filed 02/02/21 Page 20 of 45




 Therefore, according to Defendants, any restrictions placed on her speech did not

 violate the First Amendment as a matter of law. (Id.) The court disagrees.

         “A public employee has a constitutional right to comment on matters of

 public concern without fear of reprisal from the government as employer.” Taylor

 v. Keith, 338 F.3d 639, 643 (6th Cir. 2003) (citing Connick v. Myers, 461 U.S. 138,

 140, 145–46 (1983)); see also Garcetti v. Ceballos, 547 U.S. 410, 416 (2006). But

 “the state [also] has interests as an employer in regulating the speech of its

 employees.” Pickering v. Bd. of Educ., 391 U.S. 563 (1968).

        In a typical First Amendment case involving a public employee, the

 employee is seeking relief from adverse effects resulting from comments she has

 already made. See, e.g., Bennett v. Metro. Gov’t of Nashville & Davidson Cnty.,

 Tenn., 977 F.3d 530 (6th Cir. 2020) (finding no First Amendment violation after an

 employee was terminated due to her posting racially-charged language on social

 media); Spring v. Cnty of Monroe, N.Y., 59 F. Supp. 559, 562 (W.D.N.Y. 2014)

 (“The typical First Amendment free-speech case by a public employee alleges

 retaliation by the public employer for the employee’s having spoken out about a

 matter of public concern.”). But, like here, an employee may also bring a First

 Amendment claim if she is prohibited or prevented from speaking on a matter of




 that she is not required to allege racial discrimination as to her First Amendment claims nor does
 she attempt to. (ECF No. 21, PageID.504). Thus, this argument is inapt.
                                                20
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.795 Filed 02/02/21 Page 21 of 45




 public concern. See, e.g., Jackson v. City of Columbus, 194 F.3d 737 (6th Cir.

 1999). The Sixth Circuit has sometimes referred to these restrictions on speech as

 “prior restraints.” See, e.g., Farhat v. Jopke, 370 F.3d 580, 598 (6th Cir. 2004).

       Regardless, the same two-step analysis applies. First, the court must “decide

 whether the speech at issue can be ‘fairly characterized as constituting speech on a

 matter of public concern.’” Jackson, 194 F.3d at 746 (quoting Connick, 461 U.S.

 at 146). “If not, there is generally no First Amendment violation.” Id. Second, if

 the speech is a matter of public concern, then the court applies the Pickering

 balancing test. Pickering, 391 U.S. 563. In other words, “the court must consider

 whether the interest of the employee, as a citizen, in commenting on matters of

 public concern outweighs the interest of the state, as an employer, in promoting the

 efficiency of the public services it performs.” Jackson, 194 F.3d at 746 (citing

 Pickering, 391 U.S. at 568).

       Determining whether a matter is of public concern is based on the “content,

 form, and context of a given statement, as revealed by the whole record.” Connick,

 461 U.S. at 147–48. A matter of public concern generally involves “any matter of

 political, social, or other concern to the community.” Leary v. Daeschner, 349

 F.3d 888, 899 (6th Cir. 2003). Speech involves a public concern when it touches

 on “issues about which information is needed or appropriate to enable the members

 of society to make informed decisions about the operation of their government.”

                                          21
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.796 Filed 02/02/21 Page 22 of 45




 Banks v. Wolfe Cnty. Bd. of Educ., 330 F.3d 888, 893 (6th Cir. 2003).

 Furthermore, “the inquiry is primarily concerned with what the speaker intended to

 communicate through his statement, and not his reasons for speaking.” Taylor,

 338 F.3d at 645. On the other hand, “[f]ederal courts normally do not review

 personnel decisions reacting to an employee’s behavior ‘when a public employee

 speaks not as a citizen upon matters of public concern, but instead as an employee

 upon matters only of personal interest.’” Jackson, 194 F.3d at 746 (quoting

 Connick, 461 U.S. at 147). Nevertheless, “mixed questions of private and public

 concern, where the employee is speaking both as a citizen as well as an employee,

 can be protected.” Bonnell v. Lorenzo, 241 F.3d 800, 812 (6th Cir. 2001). “[I]f

 any part of an employee’s speech, which contributes to the disciplinary action,

 relates to a matter of public concern, the court must conduct” Pickering balancing.

 Id. (quoting Rahn v. Drake Ctr., Inc., 31 F.3d 407, 412 (6th Cir. 1994)).

       Here, Blick’s restricted speech concerns both private and public matters.

 Langford’s letter to Blick advised her that she was being placed on administrative

 leave “pending an investigation of allegations of potential fraud and misconduct,”

 and directed her “not to contact any students, parents, or staff regarding this

 matter.” (ECF No. 16-2). The court notes at the outset that whether Blick’s

 restricted speech touches on a matter of public concern is a “close question.”




                                           22
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.797 Filed 02/02/21 Page 23 of 45




 Jackson, 194 F.3d at 747. 3 Although parts of her speech necessarily involve “a

 personal grievance as an employee,” which would be unprotected, the court

 nevertheless finds it plausible that “[her] speech also involves matters of public

 interest such that [Blick] is speaking as a concerned citizen.” Id. Viewing the

 facts in the light most favorable to Blick and according her all reasonable

 inferences from those facts, the court finds that Blick’s restricted speech may

 concern public matters because of her status as a principal in the Ann Arbor

 community, the allegations of possible corruption against her, and her allegations

 of discrimination.

        Although there appears to be a dearth of cases addressing similar

 circumstances to this case, Jackson is helpful here. In that case, a police chief sued

 the city of Columbus, Ohio based on his suspension stemming from an

 investigation into his alleged misconduct. The police chief claimed, among other

 things, that the city had violated his First Amendment rights by imposing a “gag

 order” that forbade him from speaking “with the news media about the

 investigation into his alleged misconduct while the investigation was pending.”

 194 F.3d at 746. The district court had held, like Defendants argue here, that the


        3
           The Sixth Circuit in Jackson stated that they did not need to decide the issue at the
 motion to dismiss stage because the question was whether the plaintiff had sufficiently alleged
 that he was restricted from speaking about matters of public concern. Jackson, 194 F.3d at 746.
 The court recognizes that Iqbal and Twombly—decided after Jackson—changed the pleading
 standard. Regardless, under the new standard, the court still finds that Blick has alleged enough
 facts to make it plausible she was restricted from discussing matters of public concern.
                                                23
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.798 Filed 02/02/21 Page 24 of 45




 chief’s restricted speech did not touch upon a matter of public concern because the

 facts in the complaint showed “at most the existence of a personal employment

 dispute between plaintiff and the defendants, not the existence of a broader public

 controversy.” Jackson v. City of Columbus, 67 F. Supp. 2d 839, 857 (S.D. Ohio

 1998). But the Sixth Circuit reversed, first highlighting that the chief was “not an

 ordinary employee, but rather [] a high-profile member of the Columbus

 community.” Jackson, 194 F.3d at 747. It also deemed noteworthy the fact that

 the investigation involved “allegations of corruption and abuse of power” as well

 as “allegedly racial motivations”; “[s]uch social and political issues are generally

 matter of public concern.” Id.

       Like in Jackson, Blick is also an official of some prominence in the Ann

 Arbor community. This is supported by Blick’s allegation that she was asked to

 prevent fifteen parents of students, who wanted to speak out in support of Blick,

 from attending a bi-weekly AABOE public meeting. (ECF No. 14, PageID.104).

 Furthermore, word of the investigation generated news coverage by MLive, which

 sent FOIA requests to AAPSD for information regarding Blick’s administrative

 leave and published stories about it. (ECF No. 14, PageID.109–10). In one article,

 MLive described Blick as “[a] popular Ann Arbor elementary school principal”

 and quoted Trustee Jeff Gaynor as stating, “It is clear that Ms. Blick was and is

 thought highly of by the Lawton community.” (ECF No. 21-15, PageID.603–04).

                                           24
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.799 Filed 02/02/21 Page 25 of 45




 Looking at the context of her restricted speech, therefore, her employment is a

 topic of importance to the children and parents in the community whose children

 attend Lawton. See, e.g., Lewis v. Harrison Sch. Dist., 805 F.2d 310, 314 (8th Cir.

 1986) (finding a principal’s speech to the school board regarding the transfer of his

 wife, who was a teacher, to another school, to be a matter of public interest in part,

 “[b]ecause, school personnel assignments obviously are of considerable concern to

 those children, their parents, and others in the community,” given that “the teachers

 and coaches in a public school district can deeply impact children’s lives”); Piver

 v. Pender Cnty. Bd. of Educ., 835 F.2d 1076, 1080 (4th Cir. 1987) (finding a

 teacher’s support of tenure for his principal to be speech of public concern because

 it, in part, “centered on the adequacy of” the principal’s performance at a high

 school, “which Topsail Beach parents were vitally interested”). Furthermore, like

 the police chief in Jackson, the content of her restricted speech may involve

 matters of public concern. The investigation involving Blick pertains to alleged

 improper payments to a school janitor; the issue, therefore, involves misuse of

 public funds and potential corruption, which courts generally consider matters of

 public concern. See Solomon v. Royal Oak Twp., 842 F.2d 862, 865 (6th Cir.

 1988) (“[S]peech disclosing public corruption is a matter of public interest and

 therefore deserves constitutional protection.”). Also, like Jackson, Blick alleges

 that she was investigated and placed on leave because of racial animus towards

                                           25
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.800 Filed 02/02/21 Page 26 of 45




 non-minority staff, which would also be a matter of public concern. Connick, 461

 U.S. at 148 n.8 (noting that racial discrimination is “a matter inherently of public

 concern”). As a result, at this stage in the proceedings and viewing the fact in the

 light most favorable to Blick, the court finds that she has sufficiently alleged that

 she was restricted from speaking on a matter of public concern.

       The two cases Defendants cite to support their position do not convince the

 court to hold otherwise. First, Defendants cite McDaniel v. Quick, which,

 according to Defendants, involved a letter similar to the one Langford sent to Blick

 prohibiting her from speaking about her administrative leave. No. 4:07-cv-990-

 TLW-TER, 2010 WL 2889026 (D.S.C. June 1, 2010). In McDaniel, the plaintiff

 was demoted from his position as a principal to a teacher following an

 investigation into allegations of sexual misconduct. Id. at *1–2. During the

 plaintiff’s suspension and investigation, he was prohibited from returning to any

 schools in the district and directed “not to have any contact with any district or

 school employees” pending the investigation. Id. at *6. If he was contacted by

 any employees of the district, he was instructed “to advise them that you are not

 able to discuss the matter.” Id. The plaintiff claimed that this prohibition violated

 his free speech rights, but the court held that the letter did not violate the First

 Amendment because it did not prevent the plaintiff from speaking on a matter of

 “public concern.” Instead, according to the court, “[t]he letter from Quick to

                                            26
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.801 Filed 02/02/21 Page 27 of 45




 Plaintiff prevent[ed] Plaintiff from speaking to other employees during and about

 the investigation,” a “grievance[] concerning his own employment.” Id.

       As an initial matter, though decisions from district courts and courts outside

 this circuit may hold persuasive value in some instances, they are not binding on

 this court. Camreta v. Greene, 563 U.S. 692, 709 n.7 (2011) (“A decision of a

 federal district court judge is not binding precedent in either a different judicial

 district, the same judicial district, or even upon the same judge in a different

 case.”) (quoting 18 J. Moore et al., Moore’s Federal Practice § 134.02[1] [d], p.

 134–26 (3d ed. 2011)); Marku v. Ashcroft, 380 F.3d 982, 988 (6th Cir. 2004)

 (“[C]ases from outside the circuit are not binding on us, but they do have some

 persuasive value.”). Here, the court finds McDaniel unpersuasive. Unlike here,

 the plaintiff in McDaniel was, at least according to the letter at issue, prohibited

 from discussing the investigation only with employees of the district; it did not

 more broadly prohibit him from talking to community. That matters because the

 restriction was cabined to the employment environment; an employer may have a

 stronger interest in prohibiting speech to fellow employees due to the possibility of

 disrupting the workplace. McDaniel’s persuasive value is also limited by its

 silence on some of the facts the court considers relevant here—such as a

 principal’s status in the community and allegations of public corruption and

 discrimination.

                                            27
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.802 Filed 02/02/21 Page 28 of 45




       Defendants also rely on Haynes v. City of Circleville, Ohio, 474 F.3d 357

 (6th Cir. 2007). The plaintiff in Haynes was a police officer and handler in the

 department’s canine unit. Id. at 359. After sending a memo to his police chief

 objecting to rollbacks in canine handler training, the plaintiff was placed on

 administrative leave and eventually terminated. Id. at 360–361. The plaintiff

 brought a First Amendment retaliation claim. As to whether the plaintiff’s speech

 touched on a matter of public concern, the Sixth Circuit held that it did not.

 According to the court, “[i]n lodging his protests to Chief Gray against the training

 cutbacks, Haynes was acting as a public employee carrying out his professional

 responsibilities,” and, therefore, his speech was unprotected. Id. at 364. In doing

 so, the court highlighted that the memo was made pursuant to his “professional

 duties.” Id. The plaintiff also directed his comments “solely to his supervisor,”

 id., and those comments addressed “nothing more than ‘quintessential employee

 beef: management has acted incompetently.’” Id. at 365 (quoting Barnes v.

 McDowell, 848 F.2d 725, 735 (6th Cir. 1988)).

       Unlike the comments in Haynes, Blick is restricted from speaking on matters

 outside of her professional responsibilities; she is prevented from discussing her

 own involuntary leave and investigation. She is also, unlike in Haynes, prevented

 from discussing her with parents, students, and teachers—not just her superiors—

 and her own rather sudden involuntary leave of absence touches on matters beyond

                                           28
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.803 Filed 02/02/21 Page 29 of 45




 mere incompetence, as outlined earlier. As a result, the court finds that Haynes of

 limited value here.

       Because Blick’s speech plausibly involved a matter of public concern, the

 court would normally move on to Pickering balancing. However, at this early

 stage, neither party has provided any arguments regarding their interests in

 speaking or prohibiting her speech nor has there been sufficient factual

 development. Thus, any analysis by this court under Pickering would be

 premature. See, e.g., Perry v. McGinnis, 209 F.3d 597, 607 (6th Cir. 2000) (“In

 many cases, due to inadequate factual development, the prong two balancing test

 ‘cannot be performed on a 12(b)(6) motion.’”) (quoting Weisbuch v. Cnty. of Los

 Angeles, 119 F.3d 778, 783 (9th Cir. 1997)).

       Finally, the court notes that Defendants have not, with any particularity,

 addressed Blick’s other individual free speech allegations—here prohibition from

 attending school board meetings, entering on public property, speaking to anyone

 connected with AAPSD and AABOE, and making FOIA requests. Defendants

 have also not addressed Blick’s free petition and free association claims. Some of

 these claims may involve slightly different analyses from the “public concern”

 analysis above. See, e.g. Featherstone v. Columbus City Sch. Dist. Bd. of Educ.,

 92 F. App’x 279, 282 (6th Cir. 2004) (applying public forum analysis to the

 plaintiff’s claim that he was denied an opportunity to present his case to a school

                                          29
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.804 Filed 02/02/21 Page 30 of 45




 board). Some may overlap. See, e.g., Boals v. Gray, 775 F.2d 686 (6th Cir. 1985)

 (applying Connick’s “public concern” test to the plaintiff’s free speech and

 association claims). Because Defendants do not address these issues at this stage,

 the court will refrain from addressing them as well. See Martin v. Charles, No. 18-

 11037, 2019 WL 4467212, at *3 (E.D. Mich. Sept. 18, 2019) (“[I]t is not the

 Court’s job to be the first to dive into that issue.”) (quoting McGrew v. Duncan,

 No. 18-2022, 2019 WL 4180465, at *2 (6th Cir. Sept. 4, 2019) (“A party may not

 present a skeletal argument, leaving the court to put flesh on its bones.”)).

       For these reasons, Defendants’ Motion to Dismiss Blick’s free speech claim

 against them in their personal capacities is DENIED.

              3. Procedural Due Process Claim (Count V)

       Blick claims constitutionally protected property interests both “in her job as

 Principal of Lawton” and “in pursuing current and future employment and

 maintaining her employment reputation and privacy.” (ECF No. 14, ¶¶ 152–53).

 Based on those property interests, Blick alleges that Defendants violated her

 procedural due process because she was “entitled to fundamentally fair procedures

 to determine the basis of her suspension and whether a racial animus existed that

 required certain protections be put in place to allow [her] to perform her job as

 Principal of Lawton, and to protect her reputation and privacy.” (ECF No. 14, ¶




                                           30
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.805 Filed 02/02/21 Page 31 of 45




 159). In other words, Blick claims that she was entitled to due process before

 being placed on administrative leave and to a name-clearing hearing.

        As to Blick’s claim that she was entitled to due process before being placed

 on leave, Defendants argue that “AAPS administrators are appointed without

 tenure; they have no property interest in their administrative positions.” (ECF No.

 16, PageID.168). They also note that although Blick has tenure as a teacher,

 “being placed on paid administrative leave is not an adverse action.” (Id.)

        In Jackson v. City of Columbus, the Sixth Circuit underscored that “the

 suspension of [even] a tenured public employee with pay . . . avoid[s] due process

 problems entirely.” Jackson, 194 F.3d at 749 (citing Cleveland Bd. of Educ. v.

 Loudermill, 470 U.S. 532, 544–55 (1985)). Because Blick admits she was placed

 on administrative leave with pay, she was not entitled to any particular due

 process—regardless of whether she had a property interest in her employment. 4

        Blick, however, suggests that she was “constructively terminated”

 throughout her Amended Complaint. (ECF No. 14, ¶¶ 27, 130, 157). Although



 4
   Blick claims she has a property interest in her position as principal under the Michigan Teacher
 Tenure Act, Mich. Comp. Laws § 38.71 et seq., (ECF No. 14, ¶ 151), which Defendants dispute.
 In a typical case, there is a two-step analysis: first, “establishing whether the teachers have a
 property interest in their positions,” and second, “determining what process (if any) is due them.”
 Smith v. Jefferson Cnty. Bd. of Sch. Comm’rs., 641 F.3d 197, 216 (6th Cir. 2011). “Property
 interests, of course, are not created by the Constitution.” Bd. of Regents of State Colleges v.
 Roth, 408 U.S. 564, 577 (1972). Courts must look to “existing rules or understandings that stem
 from an independent source such as state law.” Id. But the court need not address whether Blick
 has a property interest where, as here, there are no due process issues.
                                                 31
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.806 Filed 02/02/21 Page 32 of 45




 unclear, she suggests that Defendants constructively discharged her because she

 suffered multiple adverse actions, not merely administrative leave:

       removal of all of her duties as Lawton’s Principal in connection with a
       sham and illegitimate investigation; publication to the community of
       the May 1 Letter with false and stigmatizing representations regarding
       Plaintiff; prohibiting Plaintiff from expressing her 1st Amendment
       rights and associating with Lawton parents, students and staff; unduly
       restricting Plaintiff from attending her children’s activities and
       functions at Lawton, including preventing her from attending
       Lawton’s 5th grade graduation ceremony in early June 2019, a
       ceremony that multiple Lawton students, and their parents, requested
       that Plaintiff attend, and at which event her son was singing; directing
       Plaintiff to ask Lawton parents to refrain from associating and
       expressing their 1st Amendment rights at the May 8 Public Meeting;
       and submitting an improper report involving Plaintiff to the Ann
       Arbor PD.

 (ECF No. 21, PageID.495).

       “A constructive discharge may constitute a deprivation of property within

 the meaning of the Fourteenth Amendment.” Medlin v. City of Algood, Tenn., 814

 F. App’x 7, 14 (6th Cir. 2020) (quoting Nunn v. Lynch, 113 F. App’x 55, 59 (6th

 Cir. 2004). “A constructive discharge exists if working conditions would have

 been so difficult or unpleasant that a reasonable person in the employee’s shoes

 would have felt compelled to resign.” Id. A plaintiff must show that: (1) “the

 employer deliberately created intolerable working conditions, as perceived by a

 reasonable person,” and (2) “the employer did so ‘with the intention of forcing the

 employee to quit.’” Logan v. Denny’s, Inc., 259 F.3d 558, 568–69 (6th Cir. 2001)



                                         32
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.807 Filed 02/02/21 Page 33 of 45




 (quoting Moore v. KUKA Welding Sys., 171 F.3d 1073, 1080 (6th Cir. 1999)).

 And, of course, “the employee must actually quit.” Moore, 171 F.3d at 1080.

       Here, even if Defendants’ actions would compel a reasonable person to

 resign, Blick has not actually quit her job. She remains on paid administrative

 leave. As a result, she cannot show constructive discharge. See, e.g., Smock v.

 Schlissel, No. 18-10407, 2018 WL 9782576, at *4 (E.D. Mich. June 21, 2018)

 (finding no constructive discharge where the plaintiff returned to work).

       As to Blick’s claim of a property interest in her reputation and entitlement to

 a name-clearing hearing, it also fails. “The stigma-plus test is used to analyze a

 due process claim where the action taken by the state injures the plaintiff’s

 reputation.” Doe v. Mich. Dep’t. of State Police, 490 F.3d 491, 501 (6th Cir.

 2007). “Reputation alone, apart from some more tangible interests such as

 employment” is not a liberty or property interest under the Due Process Clause.

 Paul v. Davis, 424 U.S. 693, 701 (6th Cir. 1976). “A successful plaintiff must

 therefore show that the state’s action both damaged his or her reputation (the

 stigma) and that it ‘deprived him or her of a right previously held under state law’

 (the plus).” Doe, 490 F.3d at 501–02 (quoting Paul, 424 U.S. at 708).

       In the employment context, “[a]n injury to a person’s reputation, good name,

 honor, or integrity constitutes the deprivation of a liberty interest when the injury

 occurs in connection with an employee’s termination.” Ludwig v. Bd. of Trustees

                                           33
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.808 Filed 02/02/21 Page 34 of 45




 of Ferris State Univ., 123 F.3d 404, 410 (6th Cir. 1997) (citing Bd. of Regents of

 State Colls. v. Roth, 408 U.S. 564, 573 (1972)). “[W]hen a nontenured employee

 shows he has been stigmatized by the voluntary, public dissemination of false

 information in the course of a decision to terminate his employment, the employer

 is required to afford him an opportunity to clear his name,” i.e., a name-clearing

 hearing. Id. Plaintiffs must satisfy five elements to show entitlement to a name-

 clearing hearing: (1) “the stigmatizing statements must be made in conjunction

 with the plaintiff’s termination from employment”; (2) “a plaintiff is not deprived

 of his liberty interest when the employer has alleged merely improper or

 inadequate performance, incompetence, neglect of duty or malfeasance”; (3) “the

 stigmatizing statements or charges must be made public”; (4) “the plaintiff must

 claim that the charges made against him were false”; (5) “the public dissemination

 must have been voluntary.” Id. at 410.

       Blick argues that she is entitled to a name-clearing hearing due to

 Defendants’ publication of the May 1st Letter and the June 20th Article in MLive,

 which contained “false and stigmatizing statements.” (ECF No. 21, PageID.498).

 In particular, Blick argues that the Letter’s statement, “she asks that you please

 respect her privacy,” created a “false and stigmatizing impression.” (Id.; ECF No.

 16-4). Defendants, on the other hand, counter that “there has been no publication




                                           34
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.809 Filed 02/02/21 Page 35 of 45




 of the reasons for the paid leave,” and the letter never “explain[ed] that it was

 investigating fraud and misconduct.” (ECF No. 16, PageID.167–168).

       Even assuming for the sake of argument that the Letter made stigmatizing

 statements, leave with pay, as noted, does not implicate the Due Process Clause.

 Blick simply cannot show that the statements were made in conjunction with

 termination from employment as required under element one because she was

 placed on administrative leave with pay—not terminated. Moreover, to the extent

 that Blick argues that she was constructively terminated, it is not clear whether a

 constructive discharge would entitle someone to a name-clearing hearing. The

 language in Ludwig limits a due process violation to “termination.” See, e.g.,

 Kremer v. Garland, No. 2:09-cv-84, 2019 WL 4681802, at *7 (S.D. Ohio Dec. 3,

 2009) (highlighting that while constructive discharge may satisfy the stigma-plus

 test in other circuits, Sixth Circuit law is clear that the stigmatizing statements

 must be made in connection with a termination”); Schirrick v. AU Sable Valley

 Cmty. Auth., No. 04-10367, 2006 WL 373038, at *7 (E.D. Mich. Feb. 16, 2006)

 (holding that the plaintiff had not alleged “any stigmatizing statements related to

 the discharge that implicate[d] her liberty interest” because, in part, “the defendant

 did not actually terminate her; rather the claim is that she was constructively

 discharged”); cf. Dee v. Borough of Dunmore, 549 F.3d 225, 234 n.11 (3d Cir.

 2008) (“[T]he employee nonetheless satisfies the ‘stigma-plus’ test if he can

                                            35
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.810 Filed 02/02/21 Page 36 of 45




 establish that he was “defamed in the course of being terminated or constructively

 discharged.”) (emphasis added). The court need not resolve the question in any

 event because, as noted, Blick fails to show that she was constructively discharged.

       To the extent Blick suggests that she is entitled to a name-clearing hearing

 based on Defendants’ representation that they would schedule one, this argument

 also fails. (ECF No. 21, PageID.499). “There is no constitutional violation when

 state actors fail to meet their own regulations, so long as the minimum

 constitutional requirements have been met.” Black v. Parke, 4 F.3d 442, 448 (6th

 Cir. 1993) (citing Loudermill, 470 U.S. at 541). Regardless of whether Defendants

 promised to have a hearing, (see ECF No. 14, ¶ 104), Blick was not entitled to

 hearing under the Constitution, as discussed. Accordingly, the court DISMISSES

 Count V.

       C.     Monell Claims Against Municipal Defendants and Defendants in
              Their Official Capacities

       Blick alleges that Defendants had “policies and customs that maintained,

 promoted, perpetuated, tolerated, and allowed racial discrimination.” (ECF No.

 14, ¶ 120). She also alleges that Defendants’ customs, policies, and practices

 violated her First Amendment and Due Process rights. (Id. at ¶¶ 133–34, 141, 148,

 175–77).

       “To prevail in a § 1983 suit against a municipality, a plaintiff must show that

 the alleged federal right violation occurred because of a municipal policy or
                                          36
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.811 Filed 02/02/21 Page 37 of 45




 custom.” Thomas v. City of Chattanooga, 398 F.3d 426, 429 (citing Monell v.

 Dep’t of Social Servs., 436 U.S. 658, 694 (1978)). In other words, “[a]

 municipality ‘may not be sued under § 1983 for an injury inflicted solely by its

 employees or agents.’” Id. (quoting Monell, 436 U.S. at 694). There are four

 traditional ways of proving the existence of an illegal policy or custom: “(1) the

 municipality’s legislative enactments or official agency policies; (2) actions taken

 by officials with final decision-making authority; (3) a policy of inadequate

 training or supervision; or (4) a custom of tolerance or acquiescence of federal

 rights violations.” Id. However, “[i]f no constitutional violation by the individual

 defendants is established, the municipal defendants cannot be held liable under §

 1983.” Watkins v. City of Battle Creek, 273 F.3d 682, 687 (6th Cir. 2001).

        Here, the court finds that Blick fails to state Monell claims for race

 discrimination and violation of due process. 5 As discussed above, Blick has failed

 to state claims for race discrimination under the Equal Protection Clause and for a

 due process violation under the Fourteenth Amendment against Defendants in their

 individual capacities. Therefore, because a municipality cannot be liable under

 § 1983 if no constitutional violation is established, her claims fail. Consequently,



 5
  As to the First Amendment, Defendants have failed to address whether Blick plausibly alleges a
 Monell claim for violation of her free speech, free petition, and free assembly rights; they
 address only whether she engaged in speech on a matter of public concern. As a result, the court
 will not address the claim here. Furthermore, unlike her race discrimination and due process
 claims, the court has found that Blick has alleged a plausible claim under the First Amendment.
                                               37
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.812 Filed 02/02/21 Page 38 of 45




 Blick’s Monell claims for race discrimination (Count I) and due process (Count V)

 are DISMISSED.

       D.     Civil Conspiracy Claims (Count VIII)

       Defendants argue that Blick’s claim of civil conspiracy under § 1983 (Count

 VIII) must be dismissed because her Amended Complaint “has wholly failed to

 plead the who, what, when or where necessary to make out the claim against these

 defendants.” (ECF No. 16, PageID.172–74). In response, Blick argues that she

 has sufficiently set forth a claim for civil conspiracy to deprive her of her

 constitutional and statutory rights. (ECF No. 21, PageID.503–04). The court

 agrees with Defendants.

       A civil conspiracy under § 1983 is “an agreement between two or more

 persons to injure another by unlawful action.” Revis v. Meldrum, 489 F.3d 273,

 290 (6th Cir. 2007). To prevail on a civil conspiracy claim, Blick must show that

 (1) a “single plan” existed, (2) the defendants “shared in the general conspiratorial

 objective” to deprive her constitutional (or federal statutory) rights, and (3) “an

 overt act was committed in furtherance of the conspiracy that caused injury” to her.

 Bazzi v. City of Dearborn, 658 F.3d 598, 602 (6th Cir. 2011) (quoting Hooks v.

 Hooks, 771 F.2d 935, 944 (6th Cir. 1985)). “Although circumstantial evidence

 may prove a conspiracy, it is well-settled that conspiracy claims must be pled with

 some degree of specificity and that vague and conclusory allegations unsupported

                                           38
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.813 Filed 02/02/21 Page 39 of 45




 by material facts will not be sufficient to state such a claim under § 1983.”

 Marvaso v. Sanchez, 971 F.3d 599, 606 (6th Cir. 2020) (quoting Heyne v. Metro.

 Nashville Pub. Sch., 655 F.3d 556, 563 (6th Cir. 2011)).

       First, Blick provides “no facts suggesting the existence of a ‘single plan.’”

 City of Highland Park, 2015 WL 3409013, at *5. Blick alleges facts that show that

 the various Defendants were, of course, in contact with each other throughout her

 investigation, and she also details some of the acts performed by individual

 Defendants throughout her Complaint. However, she fails “to point to any specific

 evidence of a common plan or objective.” Robertson v. Lucas, 753 F.3d 606, 622

 (6th Cir. 2014). In particular, she “simply alleges a series of distinct acts

 committed by different defendants and attempts to lump those acts together in an

 alleged conspiracy . . . .” Udoku v. Cozzens, 975 F. Supp. 750, 774 (E.D. Mich.

 2013). Second, Blick fails to identify “which defendants conspired” and “how

 they conspired.” Id. She appears to allege that all of Defendants conspired. (ECF

 No. 14, ¶ 201). But if she meant to allege that all Defendants conspired, then she

 needed to specify how they conspired and what actions they took in furtherance of

 that conspiracy. Simply incorporating all of the preceding paragraphs (id. at ¶ 199)

 to state her civil conspiracy claim falls short of the required specificity. Third, as




                                           39
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.814 Filed 02/02/21 Page 40 of 45




 discussed throughout this opinion, with the exception of her First Amendment

 claims, Blick has failed to allege any deprivation of her constitutional rights. 6

        For these reasons, Blick has failed to plausibly allege a civil conspiracy.

 Accordingly, Count VIII is DISMISSED.

        E.      Attorney’s Fees and Costs

        Defendants argue that they are entitled to attorney’s fees and costs under 42

 U.S.C. § 1988 and 42 U.S.C. § 2000e-5(k) because Blick “has brought vexatious

 and non-meritorious claims” against Defendants. (ECF No. 16, PageID.177–78).

 The court disagrees.

        The award of fees to a prevailing defendant is entrusted to the court’s sound

 discretion, but “[a]n award of attorney’s fees against a losing plaintiff in a civil

 rights action is an extreme sanction, and must be limited to truly egregious cases of

 misconduct.” Jones v. Cont’l. Corp., 789 F.2d 1225, 1232 (6th Cir. 1986) (citing

 Christiansburg Garment Co. v. E.E.O.C., 434 U.S. 412, 422 (1978)). As the

 Supreme Court explained in Christiansburg:

        In applying these criteria, it is important that a district court resist the
        understandable temptation to engage in post hoc reasoning by
        concluding that, because a plaintiff did not ultimately prevail, his
        action must have been unreasonable or without foundation. This kind
        of hindsight logic could discourage all but the most airtight claims,

 6
  The court also notes that Blick’s civil conspiracy claim alleges a violation of the Thirteenth
 Amendment of the U.S. Constitution. (ECF No. 14, ¶¶ 200, 203). However, her amended
 complaint fails to provide any additional detail as to how Defendants violated the Thirteenth
 Amendment.
                                                 40
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.815 Filed 02/02/21 Page 41 of 45




       for seldom can a prospective plaintiff be sure of ultimate success. No
       matter how honest one’s belief that he has been the victim of
       discrimination, no matter how meritorious one’s claim may appear at
       the outset, the course of litigation is rarely predictable. Decisive facts
       may not emerge until discovery or trial. The law may change or
       clarify in the midst of litigation. Even when the law or the facts
       appear questionable or unfavorable at the outset, a party may have an
       entirely reasonable ground for bringing suit.

       . . . Hence, a plaintiff should not be assessed his opponent’s attorney’s
       fees unless a court finds that his claim was frivolous, unreasonable, or
       groundless, or that the plaintiff continued to litigate after it clearly
       became so.

 434 U.S. at 421 (emphasis added). In accordance with Christiansburg, the Sixth

 Circuit allows an award of attorney fees “to a prevailing defendant in civil rights

 action only ‘upon a finding that the plaintiff’s action was frivolous, unreasonable,

 or without foundation, even though not brought in subjective bad faith.’” Baker v.

 Windsor Republic Doors, 414 F. App’x. 764, 780 (6th Cir.2011) (quoting

 Christiansburg, 434 U.S. at 421). Attorney’s fees and costs are available to

 defendants in § 1983 cases under the same standards applicable to Title VII cases.

 See Hughes v. Rowe, 449 U.S. 5, 14–15 (1980).

       Application of these standards requires inquiry into the plaintiff’s basis for

 suing. Smith v. Smythe-Cramer Co., 754 F.2d 180, 183 (6th Cir. 1985). Awards

 to prevailing defendants will depend on the factual circumstances of each case. Id.

 “[W]here no evidence supports the plaintiff’s position or the defects in the suit are

 of such magnitude that the plaintiff’s ultimate failure is clearly apparent from the

                                           41
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.816 Filed 02/02/21 Page 42 of 45




 beginning or at some significant point in the proceedings after which the plaintiff

 continues to litigate.” Id.

       Here, the court has retained Blick’s First Amendment claims. As a result,

 her lawsuit is neither “frivolous, unreasonable, or without foundation.” While the

 undersigned has found that Blick’s allegation are insufficient to state a claim for

 racial discrimination, the defects are not of such a magnitude that her ultimate

 failure was clearly apparent. Thus, Defendants’ request for attorney’s fees and

 costs is DENIED.

 IV.   MOTIONS TO SUPPLEMENT (ECF No. 25, 29)

       Two days before the hearing, Blick filed an 85-page motion seeking to

 supplement her response to the subject motion to dismiss under Rule 15(d). (ECF

 No. 25). Blick asserted new evidence from a partial FOIA request from the Ann

 Arbor Police Department. In response, Defendants filed a motion to strike. (ECF

 No. 26). On September 9, 2020, Blick filed a Second Motion for Supplementation

 of the Record, (ECF No. 29), and Defendants filed a response. (ECF No. 30).

 Blick presented evidence that a new principal was selected for Lawton Elementary

 School. For the reasons set forth below, the court DENIES Blick’s motions to

 supplement.

       Pursuant to Federal Rule of Civil Procedure 15(d),

       On motion and reasonable notice, the court may, on just terms, permit
       a party to serve a supplemental pleading setting out any transaction,
                                          42
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.817 Filed 02/02/21 Page 43 of 45




       occurrence, or event that happened after the date of the pleading to be
       supplemented.

 Id. The function of a supplemental complaint is “to bring the action ‘up to date.’”

 Weisbord v. Michigan State Univ., 495 F. Supp. 1347, 1351 (W.D. Mich. 1980).

 Although the Federal Rules of Civil Procedure embrace liberal pleading standards,

 leave to amend a pleading should be denied if it “would result in undue prejudice

 to the opposing party, has been unduly delayed, has not been offered in good faith,

 or would be futile.” Weisbord, 495 F. Supp. at 1351 (citing Foman v. Davis, 371

 U.S. 178, 182 (1962)).

       As to the first motion to supplement, the court finds that it would not only

 result in undue prejudice to Defendants but also would be futile. As to the former,

 Blick filed her motion less than 48 hours before the hearing, at 10:54pm. And,

 during the hearing itself, this court had to remind plaintiff’s counsel on several

 occasions not to reference the material contained in her motion to supplement, as it

 was not currently before the court. Moreover, although Blick’s motion is silent on

 when she received the additional information with which she now seeks to

 supplement the record, she states that she requested this information under the

 Freedom of Information Act on March 27, 2020. (ECF No. 25, PageID.638). The

 court recognizes that FOIA requests can take months to be granted. However, if it

 was not received until a few days before the hearing, Blick could have asked for a

 rescheduling of the hearing and explained the delay as the reason for the request.
                                           43
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.818 Filed 02/02/21 Page 44 of 45




 She did not, and thus defendants were left with insufficient time to meaningfully

 respond.

       Perhaps more important, the information with which Blick seeks to

 supplement the record would also be futile. Blick seeks to add information about

 the criminal investigation concerning the alleged unlawful payments to Willy

 Johnson. (See generally ECF No. 25). This information, while not entirely

 irrelevant, would not make any difference in today’s ruling because it does not

 provide any evidence of racial discrimination. At most, the evidence buttresses

 Blick’s claim that she was subject to a sham investigation. But, even assuming, for

 the sake of argument, that Blick was subjected to a sham investigation, this fact,

 standing alone, does not evidence racial discrimination on the part of Defendants,

 as Blick has not shown any evidence that such action was racially motivated. And

 the proposed supplement does not contain evidence of any such motivation.

 Indeed, all that the supplemental information would add are additional statements

 pertaining to the criminal investigation that Blick claims are false. But Blick has

 already alleged that the investigation is a sham and as discussed earlier, the

 existence of a sham investigation also does not establish adverse action.

       As to the second motion to supplement, it is also futile. As noted, paid

 administrative leave is not an adverse action. Although a new principal may have

 been selected, Blick does not dispute that she is still placed on paid administrative

                                           44
Case 4:19-cv-12127-SDD-RSW ECF No. 31, PageID.819 Filed 02/02/21 Page 45 of 45




 leave. To the extent that she suggests she will be terminated as a result of the new

 appointment of a principal, the court cannot speculate on what actions Defendants

 will take. Any analysis of whether Blick will suffer an adverse employment action

 would be premature at this point. For these reasons, granting Blick’s motion to

 supplement would be futile. Accordingly, the court declines to grant her request to

 supplement the record.

 V.    CONCLUSION

       For the reasons set forth above, the court GRANTS IN PART AND

 DENIES IN PART Defendants’ Motion to Dismiss and DENIES Defendants’

 request for attorney’s fees and costs (ECF No. 16). Blick’s motions to supplement

 are DENIED (ECF No. 25, 29).

       Only Blick’s claims alleging violation of her First Amendment right to free

 speech, petition, and assembly against the Municipal Defendants and the individual

 Defendants in their personal and official capacities remain.

       IT IS SO ORDERED.

 Dated: February 2, 2021                       /s/ Stephanie Dawkins Davis
                                               Stephanie Dawkins Davis
                                               United States District Judge




                                          45
